Citation Nr: 9934171	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-9 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $6,204 was timely 
filed..


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1947 to 
September 1950.  This appeal arises from an November 1994 
decision of the Committee on Waivers and Compromises of the 
St. Paul, Minnesota RO, which denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits in the amount of $6,204 on the basis that the 
request was not filed in a timely manner.  This case was 
before the Board in November 1998 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The first letter notifying the appellant of an 
overpayment of improved pension benefits in the amount of 
$6,204 was mailed to the appellant on February 17, 1994; 
included with this notice was information advising the 
appellant of his rights to request waiver of the debt within 
180 days.

2.  The appellant's request for waiver of the overpayment of 
improved pension benefits was dated October 25, 1994 and 
noted to be received by the RO the same day, more than eight 
months following issuance of the notice of overpayment.


CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$6,204 was not timely filed.  38 U.S.C.A. §§  5107, 5302(a), 
7105 (West 1991); 38 C.F.R. § 1.963(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that by letter dated in July 
1993 the appellant was awarded pension benefits, effective in 
October 1992, on the basis that his countable income did not 
exceed the maximum annual limit.  By letter dated in February 
1994 and mailed to the appellant at a St. Barnabe St. address 
in Woonsocket, Rhode Island, the RO notified the appellant 
that his pension payments were terminated effective October 
1, 1992, on the basis that his countable income was actually 
more than what the RO was originally led to believe.  This 
retroactive termination of benefits created the overpayment 
in question.

On February 17, 1994, the appellant was mailed a notice of 
overpayment of improved pension benefits in the amount of 
$6,204.  Included with this notice was information regarding 
the appellant's right to request a waiver of the debt within 
180 days.  Although a copy of this demand letter is not of 
record, VA's Debt Management Center (DMC) advised the RO in 
December 1998 that the demand letter and the notice of 
appellate rights were mailed on February 17, 1994.  A copy of 
the demand letter (DMC Letter 100) was forwarded to the RO 
from the DMC, along with a copy of the CAROLS Master File.  
The DMC explained that "100" is code for "the first demand 
letter."  The Master File lists the veteran's address as on 
Arnold St. in Woonsocket.

The threshold question to be answered in this case, is 
whether the appellant has submitted a timely request for 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $6,204 after notification of the 
indebtedness.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within 2 years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).  

In the case at hand, the appellant's request for waiver of 
the overpayment of improved pension benefits, dated October 
25, 1994, was noted to be received by the RO on October 25, 
1994.  The appellant claimed, essentially, that he was not at 
fault in the creation of the debt and that repayment of the 
debt would cause undue financial hardship.  He listed his 
return address as the Arnold St. address.

By decision in November 1994, the RO's Committee on Waivers 
and Compromises denied the appellant's request for waiver of 
recovery of the $6,204 overpayment because his request was 
not received within the requisite 180 days following the 
notification of indebtedness in February 1994.  In February 
1995, the appellant submitted a notice of disagreement with 
the decision to deny his waiver request.  The appellant 
claimed that he originally received notice of the debt in 
August 1994.  The veteran also stated that he was 
hospitalized for much of the relevant 180 day time period and 
that he also moved on three occasions.

In April 1995, the RO issued the appellant a statement of the 
case, which explained that his waiver request was denied on 
the basis that it was not received within the applicable time 
limit.  The appellant submitted a substantive appeal in April 
1995.

Following Remand by the Board in November 1998, the RO 
received VA treatment records dated from 1953 to 1995.  VA 
treatment records dated from February 1994 to August 1994 
note that the veteran was seen on an outpatient basis on 
several occasions.  There is no record of surgery or 
inpatient treatment for the period from February 1994 to 
August 1994.


Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment of $6,204 would have 
been received by the VA within 180 days from February 17, 
1994.  The uncontroverted evidence demonstrates that the 
appellant's request for waiver was received in October 1994, 
more that two months too late for consideration of the 
request.  It has not been contended or shown that the 
appellant ever requested an extension of time to file a 
waiver request.  In addition, the appellant has not 
substantiated that the letter notifying him of the 
indebtedness and the right to request a waiver was not 
received by him within a few days after it was posted.  While 
he has alleged he was hospitalized during the period of time 
in question, the medical records on file do not establish 
that he received any in-patient care during that time.  
Moreover, there is nothing in the record to establish that 
the demand letter notifying him of his right to request a 
waiver was returned as undeliverable.  Under such 
circumstances there is no reason to believe that the demand 
letter was not forwarded to the veteran's latest address even 
if it were to be assumed that he had in fact changed 
addresses.  

Finally, it is noted that the veteran has argued that he 
received notice of the overpayment in August 1994; however, 
the record does not establish any communication whatsoever 
from the VA, either the Debt Management Center or the RO, to 
the veteran during the month of August 1994.  Clearly, the 
veteran has not substantiated that he failed to timely 
receive the initial notice of the overpayment and his right 
to request a waiver of that overpayment.  To the contrary the 
weight of the credible evidence supports the conclusion that 
he received the notice of the overpayment shortly after it 
was mailed. 



ORDER

As a timely claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $6,204 was not 
submitted, the appeal is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

